Citation Nr: 0817410	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right elbow injury.  

2.  Entitlement to service connection for residuals of a left 
hand injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) as a 
member of the United States Army Reserve between October 1968 
and December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  


FINDINGS OF FACT

There is no service medical or personnel records to show that 
the appellant sustained a right elbow, left hand or ear 
injury during a period of ACDUTRA or INACDUTRA, nor does 
evidence show ear disease occurring in or as a result of 
ACUTRA, and the appellant never served on active duty; there 
is no competent evidence of a nexus between a current 
diagnosis of any of the claimed disabilities and a verified 
incident of ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right elbow injury 
is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A; 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  Service connection for residuals of a left hand injury is 
not warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A; 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A; 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The appellant in this case received 
notification in May 2004, prior to the rating which is the 
subject of this appeal.  

VA has made all reasonable efforts to assist the appellant in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a May 2004 letter, the appellant was notified 
of the information and evidence needed to substantiate and 
complete his claims.  The appellant was specifically informed 
as to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claims be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against service connection.  That is, the timing 
defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the appellant has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
appellant.  The service medical records are included in the 
file, and a recent medical opinion was rendered following a 
comprehensive VA examination which addressed the etiology of 
the appellant's hearing loss.  While the appellant alleges 
that clinical records from an ACDUTRA period at Ft. Lewis, 
Washington, are not included in the file, the Board notes 
that the National Personnel Records Center (NPRC) was 
contacted on the matter, and replied that the claimed ACDUTRA 
dates were not shown.  There is no evidence of an INACDUTRA 
or ACDUTRA injury in the service clinical records, with a 
subjectively reported history of an injury failing to show an 
onset during a period of activated reserve service.  Thus, 
there is no disorder which can actively be service-connected, 
as the appellant does not have "active military service" 
pursuant to statutory definition.  It follows that there is 
no duty to afford an examination or medical opinion.  There 
is no further duty to assist the appellant in the development 
of his claims.  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110. With a chronic disease shown as 
such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b). When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection. Id. Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2006); 38 C.F.R. § 3.6(a) 
and (d) (2006).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 C.F.R. § 3.6(c)(1) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002 & Supp. 2007).  However, presumptive periods 
do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The appellant contends that he sustained several injuries 
while participating in either ACDUTRA or INACDUTRA, and that 
these accidents caused left hand and right elbow 
disabilities, as well as causing significant bilateral 
hearing loss.  While these are three separately ratable 
disabilities, as resolution of the issues turns on the same 
legal criteria, they are discussed together for the sake of 
brevity.  

At issue in the current claims is whether or not there was a 
verified injury occurring during a period of ACDUTRA or 
INACDUTRA as alleged by the appellant.  It is noted that the 
service medical records do indicate a motor vehicle accident 
occurring in September 1968; however, the annotation is in 
the separation examination, and it is based on history 
subjectively reported by the appellant.  The question is 
whether the motor vehicle accident occurred during a period 
of INACDUTRA or ACDUTRA.  The National Personnel Records 
Center (NPRC) has been contacted to provide all ACDUTRA and 
other service records, and those records are located in the 
claims file.  Despite the contention of the appellant that 
several accidents occurred during reserve drill, there is no 
indication in the service medical records of evaluation or 
treatment for the claimed injuries and the record does not 
confirm any such injury during a period of INACDUTRA or 
ACDUTRA.  Furthermore, while the Board is aware of a finding 
of hearing loss upon separation from the reserve forces 
(discussed in greater detail below), there is no indication 
of an onset of ear disease during a period of ACDUTRA.  As 
for the alleged injury, the subjective reporting of a 1968 
accident in the separation examination does not indicate if 
the event took place during a period of reserve service, and 
the absence of any pertinent findings relating to evaluation 
or treatment for residuals of the claimed injuries suggests 
that the injuries occurred while the appellant was not on 
active or inactive duty for training.  The veteran asserts 
that medical records from Ft. Lewis, Washington, are not of 
record, and that these records would show treatment for 
hearing loss and multiple joint injuries as a result of motor 
vehicle trauma.  The Board notes that the NPRC has provided 
all records for verified service and has indicated that a 
claimed ACDUTRA period could not be verified.  Thus, it is 
unlikely that any clinical reports of treatment exist which 
are not already a part of the service medical records.  

Unlike the claimed right elbow and left hand disabilities, 
hearing loss was noted on the separation examination and the 
enlistment findings were, save for an abnormality at 6000 HZ, 
essentially normal.  As to a nexus between a current hearing 
loss and service, however, a VA audiology opinion of record 
links the appellant's current hearing loss to a motor vehicle 
trauma allegedly occurring during reserve drill.  As noted 
above, the evidence does not show that the veteran was 
involved in a motor vehicle accident during a period of 
ACDUTRA or INACDUTRA.  The Board is cognizant of Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), wherein the Court of 
Appeals for Veterans Claims (Court) held that the VA and 
Board may not simply disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).   However, in Kowalski, the Court also 
cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in 
reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Here, the service medical records do not show that 
the veteran sustained ear trauma during ACDUTRA or INACDUTRA. 

As to continuity of symptomatology (38 C.F.R. § 3.303) with 
respect to the veteran's hearing loss, the record shows that 
there is more than 30 years between the veteran's ACDUTRA and 
the post-service confirmation of a hearing loss disability.  
The gap of time of between in-service hearing loss and the 
first post-service medical evidence of a diagnosis of a 
hearing loss disability as defined by 38 C.F.R. § 3.385 is, 
in itself, significant and it weighs against the appellant's 
claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  

The appellant can attest to factual matters of which he had 
first-hand knowledge or what comes to him through his senses, 
e.g., experiencing some diminishment of hearing acuity.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465 (1994)...  However, the appellant, 
as a layman, has not been shown to be capable of diagnosing a 
hearing loss disability as defined by the applicable VA 
regulation or making medical conclusions such as linking a 
current diagnosis of hearing loss to service.  Thus, his 
statements regarding such are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As there is no verification of the claimed injuries during a 
period active or inactive duty of record, the appellant 
claims for service connection for residuals of the claimed 
injuries must be denied.  38 U.S.C.A. § 101(2), (24); 38 
C.F.R. § 3.6(a).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claims. 38 U.S.C.A. § 
5107(b); See also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

Entitlement to service connection for residuals of a right 
elbow injury is denied.  

Entitlement to service connection for residuals of a left 
hand injury is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


